Citation Nr: 0828724	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter in March 2007 for further 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's bilateral knee condition is not etiologically 
related to service.


CONCLUSION OF LAW

The veteran's bilateral knee condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that his knee condition first manifested 
and was treated while in service.  The veteran's service 
treatment records reveal that he was seen in May 1978 with a 
complaint of bilateral leg pain that had lasted three days.  
The veteran denied suffering any trauma.  Examination of the 
veteran revealed that patellas, ligaments and menisci were 
all normal.  The assessment was bilateral knee complaints.  
The rest of the veteran's service treatment records are 
negative for any other complaint, treatment, diagnosis or 
finding related to knee pain.  

Post-service medical evidence reveals that the veteran has 
sought treatment for knee pain, that he has undergone several 
surgeries, and that he has been diagnosed with left knee 
arthralgia, degenerative joint disease and osteoarthritis.  A 
private treatment record from August 1989 reported left knee 
discomfort, no diagnosis given.  The x-ray of the veteran's 
knee at the time was unremarkable.  Private medical records 
from June 1998 indicate the veteran had a meniscus tear in 
his left knee.  MRI of the left knee from July 1998 showed 
that since September 1997 there had been development of an 
abnormal area of the lateral femoral condyle involving the 
posterior half which had the MR appearance of a bony 
contusion.  A January 1999 record reveals a diagnosis of 
arthralgia, left knee; rule out meniscus injury.  A bone scan 
report from May 1999 notes that the veteran has a history of 
a fracture of his left patella approximately a year prior and 
a second left knee arthroscopy in January 1999.  Treatment 
records from July 1999 reflect left knee pain with a 
diagnosis of degenerative joint disease.  None of these 
records reflect an etiology of the veteran's bilateral knee 
condition or contain an opinion linking any of the veteran's 
various knee problems with his military service.

A November 2005 record from the VA Outpatient Clinic in 
Pensacola indicated that the veteran suffers from 
osteoarthritis involving the knee, although it is unclear how 
this assessment was made or which knee was involved.

While the veteran has stated his belief that his current 
bilateral knee condition was caused by his military service, 
as a layperson he is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

The Board remanded this case in March 2007 in part to try to 
obtain further medical records regarding the veteran's 
claimed bilateral knee condition.  Some of the previous 
medical treatment for the veteran's knees was not provided by 
VA, and the veteran has not supplied the more detailed 
information requested nor has he authorized VA to obtain the 
records of treatment for Dr. Gygi or Dr. Dabezies.  The 
veteran did supply an authorization for further records from 
Dr. Irvin, but the response from the medical provider 
indicated that the requested records were unavailable.  
Consequently, the claims file is devoid of these records.  
While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

An April 2008 VA examiner, who reviewed the veteran's entire 
claims file and medical history, noted that the veteran's 
service complaint of diffuse bilateral leg pain was 
nonspecific and without injury or chronicity.  The examiner 
observed that the onset of left knee pain is first documented 
in 1997.  The examiner reports that a July 1998 MRI of the 
left knee shows a bone bruise (osteochondral injury) and a 
May 1999 MRI shows a healing bone bruise.  The veteran's 
history also reflects a 1998 arthroscopic with debridement.  
The veteran post-operatively worked forty-seven hours in four 
days and reinjured.  The arthroscopic was repeated in January 
1999.  Current physical examination revealed that the veteran 
was negative for Lachman's, McMuray and grind test 
bilaterally.  There was no joint line tenderness, no 
deformity and no instability found.  Diagnostic tests 
revealed a small right patella spur and stable left x-ray 
with possible tibial spur.  The examiner's diagnosis was left 
knee osteochondral injury (bone bruise) after service.  This 
injury was not caused by or related to military service.  The 
second diagnosis was right knee arthralgia, which is 
consistent with natural aging.  The examiner opined that the 
left knee MRI in 1998 revealed a relatively new injury (bone 
bruise).  The examiner further stated that this is not 
evidence of a chronic or old injury and that the acute to 
subacute injury occurred nearly twenty years after separation 
from the military.  

In this case the veteran has a current diagnosis of left knee 
osteochondral injury (bone bruise) and right knee arthralgia.  
The question that must be answered is whether or not the 
veteran's current bilateral knee condition is related to his 
military service.  The veteran reports that he first 
experienced knee pain during service and the veteran's 
service treatment records do indeed document knee pain.  
Although this complaint of pain appears in a May 1978 service 
treatment record, there are no additional treatment records 
documenting knee pain and no indication that the pain was the 
result of anything other than an acute, transitory injury.  
There is also no medical evidence or opinion linking the 
veteran's bilateral knee condition to his military service.  
Not only is there no medical evidence in support of the 
veteran's claim, but there is also medical evidence against 
the veteran's claim.  As noted above, in April 2008 a VA 
physician opined that the veteran's left knee condition is 
not caused by or related to his military service and that his 
right knee arthralgia is consistent with natural aging.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a bilateral knee condition must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for a 
bilateral knee condition, by a letter in January 2002, before 
the adverse rating decision that is the subject of this 
appeal.  In April 2006, shortly after the Dingess decision 
was issued by the Court, the veteran was given the specific 
notice required by Dingess, supra.  The Board concludes that 
VA has met its duty to notify the veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records, as well as private medical records obtained 
by VA.  The veteran was also given VA examinations, with 
medical opinions, in connection with the claim.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for a bilateral knee condition is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


